UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22912 Dreyfus BNY Mellon Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/14 This N-CSR relates to the series of the Registrant listed below: Dreyfus Alternative Diversifier Strategies Fund Dreyfus Global Emerging Markets Fund Dreyfus Select Managers Long/Short Equity Fund Dreyfus TOBAM Emerging Markets Fund Dreyfus Yield Enhancement Strategy Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Alternative Diversifier Strategies Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 Understanding Your Funds Expenses 2 Comparing Your Funds Expenses With Those of Other Funds 3 Statement of Investments 4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 16 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Alternative Diversifier Strategies Fund from March 31, 2014 (commencement of operations) to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ .68 $ 1.31 $ .47 $ .47 Ending value (after expenses) $ 994.40 $ 994.40 $ 995.20 $ 995.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 4.01 $ 7.75 $ 2.76 $ 2.76 Ending value (after expenses) $ 1,020.83 $ 1,017.11 $ 1,022.07 $ 1,022.07 † Expenses are equal to the fund’s annualized expense ratio of .80% for Class A, 1.55% for Class C, .55% for Class I and .55% for ClassY, multiplied by the average account value over the period, multiplied by 31/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY shares commenced operations on March 31, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period November 1, 2013 to April 30, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of .80% for Class A, 1.55% for Class C, .55% for Class I and .55 for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 2 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Registered Investment Companies—96.8% Shares Value ($) Alternative Investments—24.5% AQR Managed Futures Strategy Fund, Cl. I 620,627 6,150,413 ASG Global Alternatives Fund, Cl. Y 560,607 6,172,292 ASG Managed Futures Strategy Fund, Cl. Y 621,141 6,292,161 DFA Commodity Strategy Portfolio 682,199 6,303,519 Dynamic Total Return Fund, Cl. Y 2,543,947 a 37,090,746 Domestic Common Stocks—42.7% Dreyfus Research Long/Short Equity Fund, Cl. Y 1,906,514 a 24,174,596 Dreyfus Select Managers Long/Short Equity Fund, Cl. Y 6,878,316 a 83,915,448 Foreign Common Stocks—29.6% Dreyfus Global Real Estate Securities Fund, Cl. Y 2,919,196 a 25,192,659 Dreyfus Global Real Return Fund, Cl. Y 3,317,578 a 49,564,615 Total Investments (cost $246,570,060) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 42.7 Alternative Investments 24.5 Mutual Funds: Foreign 29.6 † Based on net assets. See notes to financial statements. The Fund 3 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 24,851,965 24,918,385 Affiliated issuers 221,718,095 219,938,064 Cash 1,721,449 Receivable for shares of Common Stock subscribed 6,452,493 Prepaid expenses 130,383 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 28,455 Payable for shares of Common Stock redeemed 14,392 Accrued expenses 130,311 Net Assets ($) Composition of Net Assets ($): Paid-in capital 254,584,533 Accumulated Investment (loss)—net (99,928 ) Accumulated net realized gain (loss) on investments 216,622 Accumulated net unrealized appreciation (depreciation) on investments (1,713,611 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 24,869 24,854 24,874 252,913,019 Shares Outstanding 2,000 2,000 2,000 20,339,455 Net Asset Value Per Share ($) See notes to financial statements. 4 STATEMENT OF OPERATIONS From March 31, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Investment Income ($): Income — Expenses: Management fee—Note 2(a) 45,411 Registration fees 38,325 Professional fees 17,000 Prospectus and shareholders’ reports 9,354 Custodian fees—Note 2(c) 350 Directors’ fees and expenses—Note 2(d) 200 Shareholder servicing costs—Note 2(c) 168 Distribution fees—Note 2(b) 16 Miscellaneous 7,177 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (18,073 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments — Capital gain distributions on unaffiliated issuers 216,622 Net unrealized appreciation (depreciation) on investments: Unaffiliated issuers 66,420 Affiliated issuers (1,780,031 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 5 STATEMENT OF CHANGES IN NET ASSETS From March 31, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Operations ($): Investment (loss)—net (99,928 ) Net realized gain (loss) on investments 216,622 Net unrealized appreciation (depreciation) on investments (1,713,611 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 25,000 Class C 25,000 Class I 25,000 Class Y 255,657,369 Cost of shares redeemed: Class Y (1,147,836 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Accumulated investment (loss)—net (99,928 ) Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold 20,431,895 Shares redeemed (92,440 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 6 FINANCIAL HIGHLIGHTS (Unaudited) The following table describes the performance for each share class for the period from March 31, 2014 (commencement of operations) to April 30, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distri-butions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment (loss)—net a (.01 ) (.02 ) (.01 ) (.01 ) Net realized and unrealized gain (loss) on investments (.06 ) (.05 ) (.05 ) (.06 ) Total from Investment Operations (.07 ) (.07 ) (.06 ) (.07 ) Net asset value, end of period 12.43 12.43 12.44 12.43 Total Return (%) b (.56 ) c (.56 ) c (.48 ) (.48 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d,e 1.06 1.66 .66 .65 Ratio of net expenses to average net assets d,e .80 1.55 .55 .55 Ratio of net investment (loss) to average net assets d,e (.80 ) (1.55 ) (.55 ) (.55 ) Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 25 25 25 252,913 a Based on average shares outstanding. b Not annualized. c Exclusive of sales charge. d Annualized. e Amounts do not include the expenses of the underlying funds. See notes to financial statements. The Fund 7 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Alternative Diversifier Strategies Fund (the “fund”) is a separate non-diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund, which commenced operations on March 31, 2014. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser.The fund’s fiscal year end is October 31. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Class Y shares are offered at net asset value per share generally to institutional investors and bear no Distribution or Shareholder Services Plan fees. Other differences between the classes 8 include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class A, Class C and Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 9 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 244,856,449 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. 10 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Net Realized Company 3/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Global Real Estate Securities Fund, Cl. Y — 24,635,344 — — Dreyfus Global Real Return Fund, Cl. Y — 49,270,689 — — Dreyfus Research Long/Short Equity Fund, Cl. Y — 24,635,344 — — Dreyfus Select Managers Long/Short Equity Fund, Cl. Y — 86,223,703 — — Dynamic Total Return Fund, Cl. Y — 36,953,015 — — TOTAL — — — † Includes reinvested dividends/distributions. Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 4/30/2014 ($) Assets (%) Distributions ($) Dreyfus Global Real Estate Securities Fund, Cl. Y 557,315 25,192,659 9.9 — Dreyfus Global Real Return Fund, Cl. Y 293,926 49,564,615 19.6 — Dreyfus Research Long/Short Equity Fund, Cl. Y (460,748 ) 24,174,596 9.6 — The Fund 11 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 4/30/2014 ($) Assets (%) Distributions ($) Dreyfus Select Managers Long/Short Equity Fund, Cl. Y (2,308,255 ) 83,915,448 33.2 — Dynamic Total Return Fund, Cl. Y 137,731 37,090,746 14.7 — TOTAL ) — (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the fund has agreed to pay a management fee at the annual rate of 1.35% applied to 12 the portion of the fund’s average daily net assets allocated to direct investments in securities and .25% applied to that portion of the funds average daily net assets allocated to investments in other investment companies (underlying funds) and money market instruments (including cash and equivalents).The Manager has contractually agreed, from March 31, 2014 through April 1, 2015, to assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, brokerage commissions, acquired fund fees and expenses incurred by underlying funds and extraordinary expenses) exceed .55% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking amounted to $18,073 during the period ended April 30, 2014. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $16 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $6 and $5, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $8 for transfer agency services and $3 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $350 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $736 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $45,410, Distribution Plan fees $16, Shareholder Services Plan fees $10, custodian fees $350, Chief Compliance Officer fees $736 and transfer agency fees $6, which are offset against an expense reimbursement currently in effect in the amount of $18,073. 14 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The aggregate amount of purchases of investment securities, excluding short-term securities, during the period ended April 30, 2014, amounted to $246,570,060. At April 30, 2014, accumulated net unrealized depreciation on investments was $1,713,611, consisting of $1,216,295 gross unrealized appreciation and $2,929,906 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 15 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 20, 2014, the Board considered the approval of the fund’s Management Agreement pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the approval of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 16 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance. The Board discussed with representatives of Dreyfus the portfolio management team and the investment strategies to be employed in the management of the fund’s assets.The Board noted the reputation and experience of Dreyfus. The Board reviewed comparisons of the fund’s proposed management fee and anticipated expense ratio to the management fees and expense ratios of a group of funds independently prepared by Lipper, Inc. ("Lipper") (the “Comparison Group”) and to the management fees of funds in the fund's anticipated Lipper category. They noted that the fund’s contractual management fee was below the average and median contractual management fees for the funds in the Comparison Group. The fund’s estimated total expenses (as limited through at least April 1, 2015 by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, acquired fund fees and expenses incurred by underlying funds, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .55% of the fund’s average daily net assets) were above the average and median expense ratios of the funds in the Comparison Group. Dreyfus representatives reviewed with the Board the management fees (1) paid by funds advised or administered by Dreyfus or its affiliates that are in the same Lipper category as the fund and (2) paid to Dreyfus for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of The Fund 17 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board considered potential benefits to Dreyfus from acting as investment adviser.The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreement. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the approval of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services to be provided by Dreyfus are adequate and appropriate. The Board concluded that since the fund had not yet commenced operations, its performance could not be measured and was not a factor. The Board concluded that the fees to be paid to Dreyfus were reasonable in light of the considerations described above. The Board determined that the fee to be charged by Dreyfus under the Agreement was for services in addition to, and not duplicative of, services provided under the advisory contracts of the underlying funds in which the fund was anticipated to invest. 18 The Board determined that because the fund had not yet commenced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of other funds advised by Dreyfus. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years. The Board determined that approval of the Agreement was in the best interests of the fund and its shareholders. The Fund 19 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Global Emerging Markets Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 Understanding Your Fund’s Expenses 2 Comparing Your Fund’s Expenses With Those of Other Funds 3 Statement of Investments 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 22 Information About the Review and Approval of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Emerging Markets Fund from February 3, 2014 (commencement of operations) to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 3.96 $ 5.81 $ 3.12 $ 3.35 Ending value (after expenses) $ 1,077.60 $ 1,076.00 $ 1,076.00 $ 1,079.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 8.00 $ 11.73 $ 6.31 $ 6.76 Ending value (after expenses) $ 1,016.86 $ 1,013.14 $ 1,018.55 $ 1,018.10 † Expenses are equal to the fund’s annualized expense ratio of 1.60% for Class A, 2.35% for Class C, 1.26% for Class I and 1.35% for Class Y, multiplied by the average account value over the period, multiplied by 87/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and Class Y shares commenced operations on February 3, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six months period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period November 1, 2013 to April 30, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of 1.60% for Class A, 2.35% for Class C, 1.26% for Class I and 1.35% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 2 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—96.4% Shares Value ($) Brazil—4.1% Abril Educacao 19,000 242,852 Ambev, ADR 200,882 1,456,394 CCR 83,340 652,218 Iguatemi Empresa de Shopping Centers 31,876 316,937 LPS Brasil Consultoria de Imoveis 56,808 284,072 Chile—.5% Sociedad Quimica y Minera Chile, ADR 10,527 China—12.4% Baidu, ADR 20,107 a 3,093,462 Biostime International Holdings 170,500 1,132,569 Hengan International Group 82,000 863,581 TAL Education Group, ADR 31,519 a 697,200 Vipshop Holdings, ADS 19,513 a 2,735,527 YY, ADR 9,549 a 547,731 Cyprus—1.5% Eurasia Drilling, GDR 44,105 Hong Kong—3.5% AIA Group 528,800 India—16.1% Apollo Hospitals Enterprise 52,921 782,229 Glenmark Pharmaceuticals 91,624 908,750 Godrej Consumer Products 83,975 1,100,056 Grasim Industries 7,949 344,773 ITC 581,845 3,284,899 Jubilant Foodworks 44,295 a 694,774 Tata Consultancy Services 33,399 1,207,671 Tata Motors, ADR 85,885 3,213,817 Titan 33,701 142,397 The Fund 3 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Indonesia—1.8% Indofood Sukses Makmur 935,500 570,452 Media Nusantara Citra 3,248,500 762,849 Macau—3.7% Sands China 374,000 Malaysia—1.1% IHH Healthcare 656,400 a Mexico—7.9% Fibra Shop Portafolios Inmobiliarios 135,046 176,617 Fibra Uno Administracion 135,774 445,116 Genomma Lab Internacional, Cl. B 744,077 a 1,889,945 Grupo Financiero Santander Mexico, Cl. B, ADR 141,500 1,683,850 Kimberly-Clark de Mexico, Cl. A 460,010 1,200,416 Southern Copper 12,540 377,956 Philippines—9.1% Bank of the Philippine Islands 348,790 710,411 Energy Development 2,499,600 313,431 First Gen 767,500 327,109 GT Capital Holdings 42,430 825,186 LT Group 2,626,900 1,078,337 Robinsons Retail Holdings 387,000 581,629 Security Bank 220,744 594,692 Universal Robina 673,250 2,204,901 Portugal—.7% Galp Energia 28,429 Russia—3.3% Magnit, GDR 20,236 952,104 Mail.ru Group, GDR 35,477 a 963,910 4 Common Stocks (continued) Shares Value ($) Russia (continued) Yandex, Cl. A 19,752 a 523,428 South Africa—11.5% British American Tobacco 32,168 1,851,957 Discovery 108,000 936,229 Life Healthcare Group Holdings 508,672 2,019,603 Naspers, Cl. N 32,405 3,055,535 Standard Chartered 24,300 530,949 South Korea—2.0% Samsung Electronics 1,112 Sweden—.7% Millicom International Cellular, SDR 5,001 Switzerland—2.2% Cie Financiere Richemont 158,571 Taiwan—8.3% MediaTek 153,000 2,391,417 Taiwan Semiconductor Manufacturing 924,000 3,625,869 Thailand—1.9% Bangkok Bank 232,000 Turkey—.8% Cola-Cola Icecek 23,473 United Arab Emirates—1.0% Al Noor Hospitals Group 42,574 United States—2.3% Yum! Brands 22,147 Total Common Stocks (cost $68,299,585) The Fund 5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,350,000) 2,350,000 b Total Investments (cost $70,649,585) % Cash and Receivables (Net) .4 % Net Assets % ADR—American Depository Receipts ADS—American Depository Shares GDR—Global Depository Receipts SDR—Swedish Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Goods 25.4 Money Market Investment 3.2 Consumer Services 19.4 Oil & Gas 2.2 Technology 16.9 Basic Materials 1.0 Financial 14.3 Utilities .9 Health Care 9.8 Telecommunications .7 Industrial 5.8 † Based on net assets. See notes to financial statements. 6 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 68,299,585 70,194,858 Affiliated issuers 2,350,000 2,350,000 Cash 244,039 Cash denominated in foreign currencies 39,571 39,525 Dividends receivable 124,217 Prepaid expenses 102,081 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 68,083 Payable for shares of Common Stock redeemed 2,200 Accrued expenses and other liabilities 113,449 Net Assets ($) Composition of Net Assets ($): Paid-in capital 70,796,160 Accumulated undistributed investment income—net 59,354 Accumulated net realized gain (loss) on investments 119,780 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,895,694 a Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 37,067 26,891 130,996 72,676,034 Shares Outstanding 2,752 2,000 9,737 5,388,484 Net Asset Value Per Share ($) a Net of $30,596 deferred foreign capital gains tax. See notes to financial statements. The Fund 7 STATEMENT OF OPERATIONS From February 3, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $29,320 foreign taxes withheld at source): Unaffiliated issuers 218,802 Affiliated issuers 996 Interest 22 Total Income Expenses: Management fee—Note 2(a) 119,074 Professional fees 53,708 Custodian fees—Note 2(c) 42,000 Registration fees 27,578 Directors’ fees and expenses—Note 2(d) 9,309 Prospectus and shareholders’ reports 8,474 Shareholder servicing costs—Note 2(c) 88 Distribution fees—Note 2(b) 48 Miscellaneous 8,559 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (108,372 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments and foreign currency transactions 63,127 Net realized gain (loss) on forward foreign currency exchange contracts 56,653 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,895,694 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 8 STATEMENT OF CHANGES IN NET ASSETS From February 3, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Operations ($): Investment Income—net 59,354 Net realized gain (loss) on investments 119,780 Net unrealized appreciation (depreciation) on investments 1,895,694 Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A 35,066 Class C 25,000 Class I 19,463,905 Class Y 71,735,224 Cost of shares redeemed: Class I (20,034,517 ) Class Y (428,518 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Undistributed investment income—net 59,354 Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold 1,550,442 Shares redeemed (1,540,705 ) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 5,420,980 Shares redeemed (32,496 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 9 FINANCIAL HIGHLIGHTS (Unaudited) The following table describes the performance for each share class for the period from February 3, 2014 (commencement of operations) to April 30, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during the period, assuming you had reinvested all dividends and distrib-utions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment income (loss)—net a .01 (.01 ) .15 .01 Net realized and unrealized gain (loss) on investments .96 .96 .80 .98 Total from Investment Operations .97 .95 .95 .99 Net asset value, end of period 13.47 13.45 13.45 13.49 Total Return (%) b 7.76 c 7.60 c 7.60 7.92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 2.63 3.26 1.26 2.29 Ratio of net expenses to average net assets d 1.60 2.35 1.26 1.35 Ratio of net investment income (loss) to average net assets d .33 (.38 ) 4.68 .36 Portfolio Turnover Rate b 16.49 16.49 16.49 16.49 Net Assets, end of period ($ x 1,000) 37 27 131 72,676 a Based on average shares outstanding at each month end. b Not annualized. c Exclusive of sales charge. d Annualized. See notes to financial statements. 10 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Emerging Markets Fund (the “fund”) is a separate diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund, which commenced operations on February 3, 2014. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”) serves as the fund’s sub-investment adviser.The fund’s fiscal year end is October 31. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (includingThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Class Y shares are offered at net asset value per share generally to institutional investors and bear no Distribution or Shareholder Services Plan fees. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation The Fund 11 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 2,000 Class A, 2,000 Class C and 2,000 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether 12 such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 14 The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,705,098 — — Equity Securities— Foreign Common Stocks † 68,489,760 — — Mutual Funds 2,350,000 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Value Net Company 2/3/2014 ($) Purchases ($) Sales ($) 4/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 45,516,000 43,166,000 2,350,000 3.2 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 16 (g) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the fund has agreed to pay a management fee at the annual rate of 1.00% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from February 3, 2014 through March 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, brokerage commissions and extraordinary expenses) exceed 1.35% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking amounted to $108,372 during the period ended April 30, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Newton serves as the fund’s sub-adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) more sub-advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-adviser and recommend the hiring, termination, and replacement of any sub-adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $48 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $19 and $16, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is 18 approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $45 for transfer agency services and $5 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $42,000 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $736 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $55,733, Distribution Plan fees $17, Shareholder Services Plan fees $13, custodian fees $42,000, Chief Compliance Officer fees $736 and transfer agency fees $27, which are offset against an expense reimbursement currently in effect in the amount of $30,443. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended April 30, 2014, there were no redemption fees charged and retained by the fund. NOTE 3—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2014, amounted to $77,007,035 and $8,919,774, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract 20 is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.At April 30, 2014, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2014: Average Market Value ($) Forward contracts 715,864 At April 30, 2014, accumulated net unrealized appreciation on investments was $1,895,273, consisting of $3,876,942 gross unrealized appreciation and $1,981,669 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 21 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on December 17, 2013, the Board considered the approval of the fund’s Management Agreement pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Sub-Adviser”), an affiliate of Dreyfus, will provide day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the approval of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting 22 legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance. The Board discussed with representatives of Dreyfus and the Sub-Adviser the portfolio management team and the investment strategies to be employed in the management of the fund’s assets.The Board noted the reputation and experience of Dreyfus and the Sub-Adviser. The Board reviewed comparisons of the fund’s proposed management fee and anticipated expense ratio to the management fees and expense ratios of a group of funds independently prepared by Lipper, Inc. ("Lipper") (the “Comparison Group”) and to the management fees of funds in the fund’s anticipated Lipper category. They noted that the fund’s contractual management fee was below the average and median contractual management fees for the funds in the Comparison Group. The fund’s estimated total expenses (as limited through at least March 1, 2015 by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed 1.35% of the fund’s average daily net assets) were below the average and median expense ratios of the funds in the Comparison Group. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to The Fund 23 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus or the Sub-Adviser for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to be paid to the Sub-Adviser in relation to the fee to be paid to Dreyfus by the fund and the respective services to be provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee will be paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments.The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the approval of the Agreements. 24 Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services to be provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board concluded that since the fund had not yet commenced operations, its performance could not be measured and was not a factor. The Board concluded that the fees to be paid to Dreyfus and the Sub-Adviser were reasonable in light of the considerations described above. The Board determined that because the fund had not yet commenced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of other funds advised by Dreyfus. It should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years. The Board determined that approval of the Agreements was in the best interests of the fund and its shareholders. The Fund 25 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Select Managers Long/Short Equity Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 Understanding Your Fund’s Expenses 2 Comparing Your Fund’s Expenses With Those of Other Funds 3 Statement of Investments 8 Statement of Securities Sold Short 9 Statement of Financial Futures 9 Statement of Options Written 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 33 Information About the Review and Approval of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Long/Short Equity Fund from March 31, 2014 (commencement of operations) to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 2.56 $ 3.19 $ 2.35 $ 2.36 Ending value (after expenses) $ 976.00 $ 975.20 $ 976.00 $ 976.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 15.20 $ 18.90 $ 13.96 $ 14.01 Ending value (after expenses) $ 1,009.67 $ 1,005.95 $ 1,010.91 $ 1,010.86 † Expenses are equal to the fund’s annualized expense ratio of 3.05% for Class A, 3.80% for Class C, 2.80% for Class I and 2.81% for ClassY, multiplied by the average account value over the period, multiplied by 31/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY shares commenced operations on March 31, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period November 1, 2013 to April 30, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of 3.05% for Class A, 3.80% for Class C, 2.80% for Class I and 2.81% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 2 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—72.7% Shares Value ($) Automobiles & Components—4.9% Bayerische Motoren Werke 9,502 1,188,805 BorgWarner 20,358 1,265,046 Ford Motor 179,408 a 2,897,439 General Motors 106,598 a 3,675,499 Banks—4.0% Bank of America 159,589 2,416,177 Comerica 31,968 1,542,136 JPMorgan Chase & Co. 21,200 1,186,776 KeyCorp 72,517 989,132 Signature Bank 11,245 b 1,336,131 Capital Goods—4.0% Acuity Brands 9,142 1,138,819 Airbus Group 26,416 1,813,718 Hubbell, Cl. B 5,328 627,212 Precision Castparts 7,291 a 1,845,279 Safran 1,680 112,913 Textron 48,119 1,968,067 Consumer Durables & Apparel—1.7% Mohawk Industries 15,984 a,b 2,116,441 Whirlpool 7,123 1,092,526 Consumer Services—1.1% Carnival 29,724 1,168,450 Service Corporation International 42,756 802,530 Diversified Financials—4.2% AerCap Holdings 15,749 b 657,206 MasterCard, Cl. A 27,107 1,993,720 Ocwen Financial 61,399 a,b 2,327,022 Visa, Cl. A 13,724 2,780,620 The Fund 3 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy—4.2% Cheniere Energy 25,886 a,b 1,461,265 Hess 61,850 a 5,514,546 Tesoro 13,591 765,037 Food & Staples Retailing—.8% Walgreen 23,172 Food, Beverage & Tobacco—1.4% Constellation Brands, Cl. A 33,841 b Health Care Equipment & Services—1.3% Aetna 21,842 a 1,560,611 Thermo Fisher Scientific 4,570 520,980 Universal Health Services, Cl. B 4,823 394,473 Insurance—.8% MetLife 26,869 a Materials—1.1% LyondellBasell Industries, Cl. A 5,684 525,770 Monsanto 8,248 913,054 Sherwin-Williams 2,748 549,160 Media—6.7% CBS, Cl. B 29,958 a 1,730,374 DISH Network, Cl. A 86,066 a,b 4,893,713 Netflix 4,796 b 1,544,504 Time Warner 46,535 3,092,716 Viacom, Cl. B 12,899 1,096,157 Pharmaceuticals, Biotech & Life Sciences—3.7% Actavis 8,511 b 1,739,053 Gilead Sciences 21,424 b 1,681,570 Mylan 10,293 b 522,679 Pacira Pharmaceuticals 9,257 b 634,012 Valeant Pharmaceuticals International 17,275 b 2,309,841 4 Common Stocks (continued) Shares Value ($) Real Estate—5.6% American Tower 48,438 a,c 4,045,542 CBRE Group, Cl. A 10,319 b 274,898 Colony Financial 36,006 783,130 Crown Castle International 28,753 a 2,091,206 NorthStar Realty Finance 49,522 a,c 793,342 Realogy Holdings 57,710 a,b 2,426,705 Retailing—1.3% AutoNation 45,035 a,b Semiconductors & Semiconductor Equipment—.9% SunEdison 88,933 b Software & Services—7.7% Facebook, Cl. A 47,733 b 2,853,479 Google, Cl. A 1,881 b 1,006,109 Google, Cl. C 666 b 350,755 Priceline Group 1,884 b 2,181,201 salesforce.com 38,791 b 2,003,555 ServiceNow 19,881 b 988,483 Yahoo! 93,200 b 3,350,540 Yahoo! Japan 351,900 1,528,279 Technology Hardware & Equipment—1.4% Apple 4,238 2,500,801 Trimble Navigation 2,793 b 107,335 Telecommunication Services—10.2% SoftBank 46,600 3,459,618 Sprint 532,240 a,b 4,524,040 T-Mobile US 210,302 a,b 6,159,746 Telefonica Deutschland Holding 70,385 584,621 Verizon Communications 53,728 2,510,709 Vodafone Group 436,782 1,651,539 The Fund 5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Transportation—5.7% American Airlines Group 33,076 a,b 1,159,975 C.H. Robinson Worldwide 12,160 716,224 CSX 89,408 2,523,094 Delta Air Lines 32,600 1,200,658 Kansas City Southern 9,668 975,308 Old Dominion Freight Line 16,713 a,b 1,013,309 Swift Transportation 89,291 b 2,147,449 Union Pacific 4,293 817,516 Total Common Stocks (cost $136,348,123) Number of Warrants—.1% Warrants Value ($) Banks JPMorgan Chase & Co. Ser. CW18 (10/28/18) (cost $268,297) 13,300 b Number of Options Purchased—.3% Contracts Value ($) Call Options—.1% ServiceNow, June 2014 @ $50 165 Put Options—.2% NASDAQ 100 Index, May 2014 @ $347.50 11 20,295 Netflix, May 2014 @ $300 31 12,214 S&P 500 Index Futures, May 2014 @ $182.50 32 13,440 S&P 500 Index Futures, September 2014 @ $177.50 56 189,560 SPDR S&P rust, May 2014 @ $180 766 19,916 6 Number of Options Purchased (continued) Contracts Value ($) Put Options (continued) SunEdison, May 2014 @ $18 800 56,800 Tesla Motors May 2014 @ $190 127 86,995 Total Options Purchased (cost $982,102) Total Investments (cost $137,598,522) % Cash and Receivables (Net) % Net Assets % a Held by a broker as collateral for open short positions. b Non-income producing security. c Investment in real estate investment trust. Portfolio Summary (Unaudited) † Value (%) Value (%) Telecommunication Services 10.2 Food, Beverage & Tobacco 1.4 Software & Services 7.7 Technology Hardware & Equipment 1.4 Media 6.7 Health Care Equipment & Services 1.3 Transportation 5.7 Retailing 1.3 Real Estate 5.6 Consumer Services 1.1 Automobiles & Components 4.9 Materials 1.1 Diversified Financials 4.2 Semiconductors & Energy 4.2 Semiconductor Equipment .9 Banks 4.1 Food & Staples Retailing .8 Capital Goods 4.0 Insurance .8 Pharmaceuticals, Options Purchased .3 Biotech & Life Sciences 3.7 Consumer Durables & Apparel 1.7 † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF SECURITIES SOLD SHORT April 30, 2014 (Unaudited) Common Stocks—11.6% Shares Value ($) Capital Goods—.6% Caterpillar 9,871 Exchange-Traded Funds—7.4% AMEX Consumer Discretionary Select Sector SPDR Fund 12,619 805,597 Energy Select Sector SPDR Fund 53,466 5,011,903 Health Care Select Sector SPDR Fund 27,920 1,622,710 iShares U.S. Real Estate ETF 39,755 2,770,128 SPDR S&P Regional Banking ETF 22,434 863,485 SPDR S&P rust 14,507 2,731,813 Retailing—.9% Guess? 22,010 592,289 Wal-Mart Stores 13,180 1,050,578 Semiconductors & Semiconductor Equipment—.3% Intel 22,994 Telecommunication Services—1.8% AT&T 93,907 Transportation—.6% Con-way 5,735 243,623 Heartland Express 10,160 221,082 J.B. Hunt Transport Services 3,121 237,508 Knight Transportation 9,560 226,859 Werner Enterprises 9,103 233,037 Total Securities Sold Short (proceeds $21,162,895) ETF—Exchange-Traded Funds Portfolio Summary (Unaudited) † Value (%) Value (%) Exchange-Traded Funds 7.4 Transportation .6 Telecommunication Services 1.8 Semiconductors & Retailing .9 Semiconductor Equipment .3 Capital Goods .6 † Based on net assets. See notes to financial statements. 8 STATEMENT OF FINANCIAL FUTURES April 30, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2014 ($) Financial Futures Short NASDAQ 100 E-mini 59 (4,216,435 ) June 2014 (82,014 ) Standard & Poor’s 500 E-mini 181 (16,994,995 ) June 2014 (155,955 ) Topix 28 (3,164,670 ) June 2014 (90,846 ) ) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN April 30, 2014 (Unaudited) Number of Contracts Value ($) Put Options: SPDR S&P rust, May 2014 @ $175 766 ) (premiums received $119,465) See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 137,598,522 135,608,226 Cash 45,070,168 Cash collateral—Note 4 5,904,524 Receivable from brokers for proceeds on securities sold short 21,162,895 Receivable for investment securities sold 15,847,804 Receivable for shares of Common Stock subscribed 335,000 Dividends receivable 94,940 Unrealized appreciation on swap agreements—Note 4 93,799 Receivable from broker for swap transactions—Note 4 27,218 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,070 Prepaid expenses 168,142 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 267,204 Securities sold short, at value (proceeds $21,162,895)— See Statement of Securities Sold Short—Note 4 21,617,205 Payable for investment securities purchased 16,593,968 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 73,682 Payable for futures variation margin—Note 4 41,073 Dividends payable on securities sold short 37,586 Unrealized depreciation on swap agreements—Note 4 25,827 Outstanding options written, at value (premiums received $119,465)—See Statement of Options Written—Note 4 8,426 Accrued expenses 63,508 Net Assets ($) Composition of Net Assets ($): Paid-in capital 190,257,081 Accumulated Investment (loss)—net (276,943 ) Accumulated net realized gain (loss) on investments (1,728,747 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, foreign currency transactions, securities sold short and swap transactions [including ($328,815) net unrealized (depreciation) on financial futures] (2,666,084 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 147,610 97,548 97,632 185,242,517 Shares Outstanding 12,098 8,000 8,000 15,179,774 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS From March 31, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends Expenses: Management fee—Note 3(a) 280,332 Dividends on securities sold short 37,586 Registration fees 34,853 Professional fees 24,497 Prospectus and shareholders’ reports 12,239 Directors’ fees and expenses—Note 3(d) 7,308 Interest on securities sold short 6,350 Custodian fees—Note 3(c) 5,000 Shareholder servicing costs—Note 3(c) 1,712 Distribution fees—Note 3(b) 63 Miscellaneous 5,259 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (14,552 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions Long transactions (1,808,253 ) Short sale transactions (82,489 ) Net realized gain (loss) on options transactions 181,065 Net realized gain (loss) on financial futures (23,983 ) Net realized gain (loss) on swap transactions (9,410 ) Net realized gain (loss) on forward foreign currency exchange contracts 14,323 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (1,465,876 ) Net unrealized appreciation (depreciation) on securities sold short (454,310 ) Net unrealized appreciation (depreciation) on options transactions (412,443 ) Net unrealized appreciation (depreciation) on financial futures (328,815 ) Net unrealized appreciation (depreciation) on swap transactions 67,972 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (72,612 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS From March 31, 2014 (commencement of operations) to April 31, 2014 (Unaudited) Operations ($): Investment (loss)—net (276,943 ) Net realized gain (loss) on investments (1,728,747 ) Net unrealized appreciation (depreciation) on investments (2,666,084 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 150,000 Class C 100,000 Class I 100,000 Class Y 190,073,125 Cost of shares redeemed: Class Y (166,044 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Accumulated investment (loss)—net (276,943 ) Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold 15,193,121 Shares redeemed (13,347 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from March 31, 2014 (commencement of operations) to April 30, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment (loss)—net a (.02 ) (.03 ) (.02 ) (.02 ) Net realized and unrealized gain (loss) on investments (.28 ) (.28 ) (.28 ) (.28 ) Total from Investment Operations (.30 ) (.31 ) (.30 ) (.30 ) Net asset value, end of period 12.20 12.19 12.20 12.20 Total Return (%) b (2.40 ) c (2.48 ) c (2.40 ) (2.40 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 3.51 4.18 3.18 2.91 Ratio of net expenses to average net assets d 3.05 3.80 2.80 2.81 Ratio of net investment (loss) to average net assets d (2.20 ) (2.95 ) (1.95 ) (1.94 ) Portfolio Turnover Rate b 61.30 61.30 61.30 61.30 Net Assets, end of period ($ x 1,000) 148 98 98 185,243 a Based on average shares outstanding. b Not annualized. c Exclusive of sales charge. d Annualized. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Long/Short Equity Fund (the “fund”) is a separate non-diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund, which commenced operations on March 31, 2014. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Owl Creek Asset Management, L.P. (“Owl Creek”), Perella Weinberg Partners Capital Management LP (“Perella Weinberg”), Sirios Capital Management, L.P. (“Sirios”) and Union Point Advisors, LLC (“Union Point”), serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio.The fiscal year end of the fund is October 31. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. 14 Class Y shares are offered at net asset value per share generally to institutional investors and bear no Distribution or Shareholder Services Plan fees. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A, 8,000 Class C, 8000 Class I and 7,976,000 Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 16 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) hierarchy. Investments in swap transactions are valued each business day by an independent pricing service (the “Service”). Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 121,592,228 — — Equity Securities— Foreign Common Stocks † 13,306,540 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 1,070 — Options Purchased 458,620 — — Swaps †† — 93,799 — Warrants † 250,838 — — Liabilities ($) Other Financial Instruments: Financial Futures †† (328,815 ) — — ) Forward Foreign Currency Exchange Contracts †† — (73,682 ) — ) Options Written (8,426 ) — — ) Swaps †† — (25,827 ) — ) 18 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) (continued) Securities Sold Short: Equity Securities— Domestic Common Stocks ††† (7,811,569 ) — — ) Exchange-Traded Funds ††† (13,805,636 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. ††† See Statement of Securities Sold Short for additional detailed classifications. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 2.00% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from March 31, 2014 through April 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund, 20 so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, dividend and interest expenses on securities sold short, taxes, brokerage commissions and extraordinary expenses) exceed 2.50% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $14,552 during the period ended April 30, 2014. Pursuant to a Portfolio Allocation Management Agreement between Dreyfus and EACM, Dreyfus pays EACM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Pursuant to separate Sub-Investment Advisory Agreements between Dreyfus and Owl Creek, PerellaWeinberg, Sirios and Union Point, each serves as the fund’s sub-adviser responsible for the day-to–day management of a portion of the fund’s portfolio. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more subad-visers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval.The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated subadviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a subadviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any subadviser and recommend the hiring, termination, and replacement of any subadviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $63 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $21 and $21, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $1,060 for transfer agency services and $3 for cash management 22 services. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $5,000 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $736 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $274,858, Distribution Plan fees $61, Shareholder Services Plan fees $41, custodian fees $5,000, Chief Compliance Officer fees $736 and transfer agency fees $1,060, which are offset against an expense reimbursement currently in effect in the amount of $14,552. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amounts of purchases and sales of investment securities and securities sold short, excluding short-term securities, financial futures, options transactions, forward contracts and swap transactions, during the period ended April 30, 2014 were as follows: Purchases ($) Sales ($) Long transactions 203,700,998 65,293,045 Short sale transactions 8,949,198 30,029,604 Total Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value.The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Securities Sold Short at April 30, 2014 and their related market values and proceeds, are set forth in the Statement of Securities Sold Short. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2014 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2014 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in the values of equities, or as a 24 substitute for an investment.The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) in value of such options which may exceed the related premiums received.The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended April 30, 2014: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) (Loss) ($) Contracts written 3,750 293,341 Contracts terminated: Contracts closed 2.984 173,876 210,008 (36,132 ) Contracts Outstanding April 30, 2014 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized 26 gain on each open contract. The following summarizes open forward contracts at April 30, 2014: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 5/1/2014 a 34,327 57,701 57,957 256 Euro, Expiring: 5/2/2014 a 53,130 73,532 73,710 178 5/22/2014 a 86,000 118,670 119,306 636 6/18/2014 b 265,650 369,000 368,503 (497 ) Japanese Yen, Expiring 5/1/2014 b 166,718,955 1,632,483 1,630,742 (1,741 ) Sales: Proceeds ($) British Pound, Expiring 5/22/2014 a 960,000 1,597,466 1,620,577 (23,111 ) Euro, Expiring: 5/22/2014 a 1,867,000 2,566,224 2,590,060 (23,836 ) 5/22/2014 b 45,000 62,191 62,428 (237 ) 6/18/2014 b 1,961,291 2,696,400 2,720,660 (24,260 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs International b Morgan Stanley Capital Services Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Total Return Swaps: Total return swaps involve commitments to pay interest in exchange for a market-linked return based on a notional principal amount. To the extent the total return of the security or index underlying the transaction exceeds or falls short of the specific reference entity, the fund either receives a payment from or makes a payment to the counterparty, respectively.Total return swaps are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by master netting arrangements (“MNA”) between the fund and the counterparty and the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the coun-terparty. The following summarizes open total return swaps entered into by the fund at April 30, 2014. OTC—Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Receive 773,874 Louis Vuitton Morgan 4/5/2016 65,583 MOET Stanley Hennessy Capital Services 28 Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Pay 592,139 Perella Morgan 4/19/2016 (18,789 ) Health Care Stanley Capital Services Pay 517,926 Perella TCMO Morgan 4/19/2016 (7,038 ) Basket Stanley Capital Services Receive 926,030 Vodaphone Morgan 4/29/2016 28,216 Stanley Capital Services Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2014 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 552,419 Equity risk (363,068 ) Foreign exchange risk 6 1,070 Foreign exchange risk 7 (73,682 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on swap agrements. 5 Unrealized depreciation on swap agreements. 6 Unrealized appreciation on forward foreign currency exchange contracts. 7 Unrealized depreciation on forward foreign currency exchange contracts. TheFund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2014 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 8 Transactions 9 Contracts 10 Transactions 11 Total Equity (23,983 ) 181,065 — (9,410) Foreign exchange — — 14,323 — Total ) (9,410) 161,995 Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 12 Transactions 13 Contracts 14 Transactions 15 Total Equity (328,815 ) (412,443 ) — 67,972 ) Foreign exchange — — (72,612 ) — ) Total Statement of Operations location: 8 Net realized gain (loss) on financial futures. 9 Net realized gain (loss) on options transactions. 10 Net realized gain (loss) on forward foreign currency exchange contracts. 11 Net realized gain (loss) on swap transactions. 12 Net unrealized appreciation (depreciation) on financial futures. 13 Net unrealized appreciation (depreciation) on options transactions. 14 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 15 Net unrealized appreciation (depreciation) on swap transactions. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At April 30, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 1,070 (73,682 ) Swaps 93,799 (25,827 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements — — Total gross amount of assets and liabilities subject to MNA or similar agreements 94,869 (99,509 ) 30 In accordance with ASU 2013-01, the following tables present derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral received or pledged, if any, as of April 30, 2014: Financial Instruments and Derivatives Securities Cash Gross Amount of Available Collateral Collateral Net Amount Counterparties Assets ($) 1 for Offset ($) Received ($) 2 Received ($) 2 of Assets ($) Goldman Sachs International 1,070 (1,070 ) — — — Morgan Stanley Capital Services 93,799 (52,562 ) — (41,237 ) — Total ) — ) — Financial Instruments and Derivatives Securities Cash Gross Amount of Available Collateral Collateral Net Amount of Counterparties Liabilities ($) 1 for Offset ($) Pledged ($) 2 Pledged ($) 2 Liabilities ($) Goldman Sachs International (46,947 ) 1,070 — — (45,877 ) Morgan Stanley Capital Services (52,562 ) 52,562 — — — Total ) — — ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2014: Average Market Value ($) Equity financial futures 15,709,410 Equity options contracts 335,865 Forward contracts 7,265,689 The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average notional value of swap agreements outstanding during the period ended April 30, 2014: Average Notional Value ($) Equity total return swap agreements 1,930,033 At April 30, 2014, accumulated net unrealized depreciation on investments was $1,990,296, consisting of $1,943,377 gross unrealized appreciation and $3,933,673 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Subsequent Event: At a meeting held on June 13, 2014, the Board approved of changing the name of the fund to Dreyfus Select Managers Long/Short Fund, effective on or about September 1, 2014. 32 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 20, 2014, the Board considered the approval of the fund’s Management Agreement, pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreements (together with the Management Agreement, the “Agreements”), pursuant to which Owl Creek Asset Management, L.P., Perella Weinberg Partners Capital Management LP, Sirios Capital Management, L.P. and Union Point Advisors, LLC (each, a “Subadviser,” and, collectively, the “Subadvisers”) will provide day-to-day management of the fund’s investments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadvisers. In considering the approval of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadvisers. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance. The Board was provided with composite performance information for each Subadviser. The Board also discussed with representatives of Dreyfus and the Subadvisers the portfolio management team and the investment strategies to be employed in the management of the fund’s assets.The Board noted the reputation and experience of Dreyfus and the Subadvisers. The Board reviewed comparisons of the fund’s proposed management fee and anticipated expense ratio to the management fees and expense ratios of a group of funds independently prepared by Lipper, Inc. ("Lipper") (the “Comparison Group”) and to the management fees of funds in the fund's anticipated Lipper category. They noted that the fund’s contractual management fee was above the average and median contractual management fees for the funds in the Comparison Group. The fund’s estimated total expenses (as limited through at least April 1, 2015 by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, dividend and interest expenses on securities sold short, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed 2.50% of the fund’s average daily net assets) were above the average and median expense ratios of the funds in the Comparison Group, but were within the range of the expense ratios of other funds in the Comparison Group. 34 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or its affiliates or the Subadvisers for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to be paid to the Subadvisers in relation to the fee to be paid to Dreyfus by the fund and the respective services to be provided by the Subadvisers and Dreyfus.The Board also noted the Subadvisers’ fee will be paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board considered potential benefits to Dreyfus and the Subadvisers from acting as investment adviser and sub-investment adviser, respectively, and noted the possibility of soft dollar arrangements with respect to trading the fund’s investments. The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) decision with respect to the approval of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services to be provided by Dreyfus and the Subadvisers are adequate and appropriate. The Board concluded that since the fund had not yet commenced operations, its performance could not be measured and was not a factor. The Board concluded that the fees to be paid to Dreyfus and the Subadvisers were reasonable in light of the considerations described above. The Board determined that because the fund had not yet commenced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadvisers, of other funds advised by Dreyfus and the Subadvisers. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years. The Board determined that approval of the Agreements was in the best interests of the fund and its shareholders. 36 For More Information Dreyfus TOBAM Emerging Markets Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 Understanding Your Fund’s Expenses 2 Comparing Your Fund’s Expenses With Those of Other Funds 3 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 25 Information About the Review and Approval of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus TOBAM Emerging Markets Fund from March 31, 2014 (commencement of operations) to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $1.06 $1.70 $ $ Ending value (after expenses) $1,000.80 $1,000.00 $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.25% for Class A, 2.00% for Class C, 1.00% for Class I and 1.00% for Class Y, multiplied by the average account value over the period, multiplied by 31/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY shares commenced operations on March 31, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability. This projection assumes that annualized expense ratios were in effect during the period November 1, 2013 to April 30, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of 1.25% for Class A, 2.00% for Class C, 1.00% for Class I and 1.00% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 2 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—96.4% Shares Value ($) Brazil—2.7% All America Latina Logistica 70,200 277,998 Fibria Celulose 35,500 a 353,448 MRV Engenharia e Participacoes 52,800 167,179 Chile—.2% ENTEL Chile 6,050 China—19.9% AAC Technologies Holdings 74,000 413,288 Anta Sports Products 138,000 201,848 AviChina Industry & Technology, Cl. H 336,000 179,421 Biostime International Holdings 31,000 205,922 Byd, Cl. H 10,000 a 53,850 China Coal Energy, Cl. H 88,000 47,559 China Communications Services, Cl. H 320,000 162,209 China Longyuan Power Group, Cl. H 418,000 430,241 China Mengniu Dairy 88,000 452,318 China Vanke, Cl. B 70,900 118,244 Chongqing Changan Automobile, Cl. B 70,854 127,946 Datang International Power Generation, Cl. H 292,000 108,846 Golden Eagle Retail Group 101,000 130,273 GOME Electrical Appliances Holdings 1,663,000 313,169 Haitian International Holdings 49,000 98,721 Huaneng Power International, Cl. H 470,000 458,909 Inner Mongolia Yitai Coal, Cl. B 67,200 84,470 Jiangsu Expressway, Cl. H 80,000 90,082 Longfor Properties 150,500 194,508 Shandong Weigao Group Medical Polymer, Cl. H 252,000 253,529 Shanghai Pharmaceuticals Holding, Cl. H 49,800 91,212 Shenzhou International Group Holdings 46,000 158,417 Sihuan Pharmaceutical Holdings Group 333,000 366,805 Sinopec Shanghai Petrochemical, Cl. H 486,000 118,476 Sun Art Retail Group 356,500 464,423 Tingyi Holding 90,000 250,163 Uni-President China Holdings 129,000 106,821 The Fund 3 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) China (continued) Want Want China Holdings 79,000 123,906 Wumart Stores, Cl. H 79,000 77,543 Yantai Changyu Pioneer Wine, Cl. B 15,300 37,949 Zhejiang Expressway, Cl. H 84,000 72,700 Colombia—1.0% Cementos Argos 11,944 66,610 Cemex Latam Holdings 4,320 a 39,886 Ecopetrol 40,788 75,928 Grupo Argos 3,610 39,743 Interconexion Electrica 8,908 41,767 ISAGEN 23,611 38,588 Czech Republic—2.5% CEZ 14,962 449,853 Komercni Banka 1,197 275,818 Telefonica Czech Republic 2,583 39,131 Greece—1.4% Folli Follie 1,517 a 52,615 Hellenic Petroleum 5,861 50,170 Jumbo 6,608 a 106,802 OPAP 11,295 180,206 Titan Cement 884 a 27,840 Hong Kong—3.4% Beijing Enterprises Holdings 31,000 269,497 GCL-Poly Energy Holdings 389,000 a 116,405 Hanergy Solar Group 1,340,000 a 191,850 Shougang Fushan Resources Group 274,000 82,345 Sino Biopharmaceutical 444,000 347,620 Hungary—.9% Richter Gedeon 15,475 Indonesia—2.1% PT Adaro Energy 1,726,000 176,907 4 Common Stocks (continued) Shares Value ($) Indonesia (continued) PT Astra Agro Lestari 57,000 144,947 PT Bank Danamon Indonesia 140,400 49,668 PT Indo Tambangraya Megah 47,600 104,883 PT Indofood CBP Sukses Makmur 68,900 59,594 PT Surya Citra Media 202,300 55,118 PT Tower Bersama Infrastructure 65,600 36,881 Malaysia—6.3% AirAsia 163,900 111,425 Astro Malaysia Holdings 72,500 73,932 Felda Global Ventures Holdings 45,600 63,118 IOI 144,300 220,946 Lafarge Malaysia 17,500 48,714 Malaysia Airports Holdings 89,812 221,677 MMC 73,900 63,365 Maxis 176,200 375,008 Parkson Holdings 76,532 68,903 Sapurakencana Petroleum 90,700 a 119,711 Tenaga Nasional 122,300 445,681 YTL 115,200 56,797 YTL Power International 74,000 a 35,578 Mexico—3.1% Compartamos 100,800 175,824 Genomma Lab Internacional, Cl. B 121,300 a 308,100 Mexichem 74,100 276,117 Promotora y Operadora de Infraestructura 12,100 a 168,976 Peru—1.1% Cia de Minas Buenaventura, ADR 25,000 Philippines—1.0% JG Summit Holdings 205,600 233,364 Jollibee Foods 15,130 58,375 Poland—5.0% Alior Bank 5,080 a 133,927 The Fund 5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Poland (continued) Bank Millennium 28,869 a 84,767 Bank Zachodni WBK 1,868 229,208 Cyfrowy Polsat 12,021 a 81,592 Enea 13,134 66,285 Eurocash 13,456 177,553 Orange Polska 93,932 320,796 Polskie Gornictwo Naftowe I Gazownictwo 162,562 252,892 Tauron Polska Energia 83,340 147,266 South Africa—2.7% African Bank Investments 107,504 127,425 AngloGold Ashanti 17,538 316,519 Gold Fields 69,178 290,047 Harmony Gold Mining 25,104 a 82,992 South Korea—15.3% Celltrion 5,708 a 265,707 Coway 4,135 326,142 E-Mart 589 134,524 Halla Visteon Climate Control 4,080 170,181 Hyundai Merchant Marine 10,540 a 105,573 Hyundai Wia 2,083 342,698 Kangwon Land 11,490 331,923 KCC 553 275,082 Kia Motors 3,992 221,370 Korea Aerospace Industries 6,330 201,852 Korea Electric Power 12,970 495,805 KT 5,090 161,572 LG Uplus 34,370 337,613 NAVER 260 185,696 Orion 421 321,057 S1 2,667 202,612 SK Telecom 1,593 329,145 Yuhan 1,015 178,286 6 Common Stocks (continued) Shares Value ($) Taiwan—22.1% Acer 213,000 a 131,547 Asia Pacific Telecom 178,000 85,175 Asustek Computer 46,000 475,263 Cheng Uei Precision Industry 61,000 122,614 Chicony Electronics 33,000 85,784 China Petrochemical Development 280,000 110,338 Chunghwa Telecom 146,000 455,434 CTCI 36,000 57,461 Delta Electronics 76,000 465,594 Far EasTone Telecommunications 118,000 255,163 Formosa Taffeta 66,000 68,955 Hiwin Technologies 29,000 275,614 HTC 76,000 390,092 Inventec 375,000 345,222 Kinsus Interconnect Technology 44,000 166,104 Lite-On Technology 160,000 244,255 Pegatron 259,000 392,385 Pou Chen 141,000 179,297 Powertech Technology 109,000 176,325 President Chain Store 64,000 475,793 Radiant Opto-Electronics 73,000 293,711 Siliconware Precision Industries 181,000 265,225 Standard Foods Taiwan 33,000 90,701 Taiwan Mobile 110,000 354,792 TPK Holding 14,000 106,630 Transcend Information 11,000 36,281 Uni-President Enterprises 43,000 72,763 Unimicron Technology 202,000 171,578 Wistron 259,000 216,134 Zhen Ding Technology Holding 22,000 63,746 Thailand—3.8% Banpu 168,800 156,489 CP ALL 299,200 388,331 PTT Exploration & Production 93,200 459,376 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Thailand (continued) TMB Bank 2,074,900 147,474 Turkey—1.6% Enka Insaat ve Sanayi 64,642 195,927 Tofas Turk Otomobil Fabrikasi 19,357 118,257 Ulker Biskuvi Sanayi 22,395 170,756 Ukraine—.3% Kernel Holding 8,420 a Total Common Stocks (cost $28,753,768) Preferred Stocks—3.0% Brazil—2.4% Gerdau 38,200 229,054 Oi 113,600 109,027 Suzano Papel e Celulose, Cl. A 46,300 150,959 Usinas Siderurgicas de Minas Gerais, Cl. A 61,300 a 239,729 Colombia—.4% Banco Davivienda 5,669 80,736 Grupo Aval Acciones y Valores 72,432 48,997 8 Preferred Stocks (continued) Shares Value ($) South Korea—.2% Hyundai Motor 346 Total Preferred Stocks (cost $1,023,583) Total Investments (cost $29,777,351) % Cash and Receivables (Net) .6 % Net Assets % ADR—American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 16.8 Utilities 9.2 Consumer Staples 13.7 Health Care 6.9 Consumer Discretionary 12.1 Financial 5.5 Telecommunication Services 10.4 Energy 5.1 Industrial 10.3 Materials 9.4 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 29,777,351 29,852,558 Cash denominated in foreign currencies 247,204 249,707 Dividends receivable 36,234 Prepaid expenses 105,635 Due from The Dreyfus Corporation and affiliates—Note 2(c) 2,268 Liabilities ($): Cash overdraft due to Custodian 144,044 Accrued expenses and other liabilities 57,139 Net Assets ($) Composition of Net Assets ($): Paid-in capital 30,010,000 Accumulated undistributed investment income—net 38,798 Accumulated net realized gain (loss) on investments (81,348 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 77,769 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 100,096 100,033 110,210 29,734,880 Shares Outstanding 8,000 8,000 8,807 2,376,000 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS From March 31, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $7,237 foreign taxes withheld of source): Unaffiliated issuers 64,295 Affiliated issuers 65 Interest 125 Total Income Expenses: Investment advisory fee—Note 2(a) 21,743 Professional fees 12,625 Registration fees 9,414 Custodian fees—Note 2(c) 2,021 Prospectus and shareholders’ reports 636 Directors’ fees and expenses—Note 2(d) 355 Shareholder servicing costs—Note 2(c) 293 Distribution fees—Note 2(b) 64 Miscellaneous 3,688 Total Expenses Less—reduction in expenses due to undertakings—Note 2(a) (25,152 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3($): Net realized gain (loss) on investments and foreign currency transactions (43,305 ) Net realized gain (loss) on forward foreign currency exchange contracts (38,043 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 77,769 Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS From March 31, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Operations ($): Investment income—net 38,798 Net realized gain (loss) on investments (81,348 ) Net unrealized appreciation (depreciation) on investments 77,769 Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A 100,000 Class C 100,000 Class I 110,000 Class Y 29,700,000 Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of the Period — End of Period Undistributed investment income—net 38,798 Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold See notes to financial statements. 12 FINANCIAL HIGHLIGHTS (Unaudited) The following table describes the performance for each share class for the period from March 31, 2014 (commencement of operations) to April 30, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distrib-utions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment income—net a .01 .01 .02 .02 Net realized and unrealized gain (loss) on investments .00 b (.01 ) (.01 ) (.01 ) Total from Investment Operations .01 — .01 .01 Net asset value, end of period 12.51 12.50 12.51 12.51 Total Return (%) c .08 d .00 d .08 .08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.23 2.98 2.01 1.98 Ratio of net expenses to average net assets e 1.25 2.00 1.00 1.00 Ratio of net investment income to average net assets e 1.27 .52 1.53 1.52 Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 100 100 110 29,735 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Exclusive of sales charge. e Annualized. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus TOBAM Emerging Markets Fund (the “fund”) is a separate diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund, which commenced operations on March 31, 2014.The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser.TOBAM serves as the fund’s sub-investment adviser.The fund’s fiscal year end is October 31. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. ClassY shares are offered at net asset value per share generally to institutional investors and bear no Distribution or Shareholder Services Plan fees. Other differences between the classes include the services 14 offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class A and Class C, 8,000 Class I and all of the outstanding Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their 16 net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 28,945,503 — — Equity Securities— Foreign Preferred Stocks † 907,055 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 18 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Value Net Company 3/31/2014 ($) Purchases ($) Sales ($) 4/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 20,770,000 20,770,000 — — (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (g) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the fund has agreed to pay an investment advisory fee at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has agreed, from March 31, 2014 through April 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, brokerage commissions and extraordinary expenses) exceed 1.00% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $25,152 during the period ended April 30, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and TOBAM,TOBAM serves as the fund’s sub-adviser responsible for the day-to–day management of the fund’s portfolio. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially 20 amend sub-investment advisory agreements with one or more subadvis-ers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated subadviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a subadviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any subadviser and recommend the hiring, termination, and replacement of any subadviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $64 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $21 and $21, respectively, pursuant to the Shareholder Services Plan. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2014, the fund was charged $91 for transfer agency services and $3 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $2,021 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $736 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $21,045, Distribution Plan fees $62, Shareholder Services Plan fees $41, custodian fees $1,000 and Chief Compliance Officer fees $736, which are offset against an expense reimbursement currently in effect in the amount of $25,152. 22 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended April 30, 2014, there were no redemption fees charged and retained by the fund. NOTE 3—Securities Transactions: The aggregate amount of purchases of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2014, amounted to $29,777,352. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. At April 30, 2014, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2014: Average Market Value ($) Forward contracts 6,177,156 At April 30, 2014, accumulated net unrealized appreciation on investments was $75,207, consisting of $828,795 gross unrealized appreciation and $753,588 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 20, 2014, the Board considered the approval of the fund’s Management Agreement, pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which TOBAM (the “Subadviser”) will provide day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the approval of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting The Fund 25 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance. The Board was provided with composite performance information for the Subadviser's emerging markets strategy.The Board discussed with representatives of Dreyfus and the Subadviser the portfolio management team and the investment strategies to be employed in the management of the fund’s assets. The Board noted the reputation and experience of Dreyfus and the Subadviser. The Board reviewed comparisons of the fund’s proposed management fee and anticipated expense ratio to the management fees and expense ratios of a group of funds independently prepared by Lipper, Inc. ("Lipper") (the “Comparison Group”) and to the management fees of funds in the fund's anticipated Lipper category.They noted that the fund’s contractual management fee was below the average and median contractual and actual management fees for the funds in the Comparison Group (less than one basis point above the lowest management fee of the funds in the Comparison Group). The fund’s estimated total expenses (as limited through at least April 1, 2015 by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed 1.00% of the fund’s average daily net assets) were below the expense ratios of all of the funds in the Comparison Group. 26 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or its affiliates or the Subadviser for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to be paid to the Subadviser in relation to the fee to be paid to Dreyfus by the fund and the respective services to be provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee will be paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the possibility of soft dollar arrangements with respect to trading the fund's investments.The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the approval of the Agreements. Based on the The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services to be provided by Dreyfus and the Subadviser are adequate and appropriate. The Board concluded that since the fund had not yet commenced operations, its performance could not be measured and was not a factor. The Board concluded that the fees to be paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. The Board determined that because the fund had not yet commenced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of other funds advised by Dreyfus and the Subadviser. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years.The Board determined that approval of the Agreements was in the best interests of the fund and its shareholders. 28 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Yield Enhancement Strategy Fund SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 Understanding Your Fund’s Expenses 2 Comparing Your Fund’s Expenses With Those of Other Funds 3 Statement of Investments 4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 16 Information About the Review and Approval of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Yield Enhancement Strategy Fund from March 7, 2014 (commencement of operations) to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ .83 $ 1.97 $ .45 $ .45 Ending value (after expenses) $ 1,009.60 $ 1,008.80 $ 1,010.50 $ 1,009.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 2.76 $ 6.51 $ 1.51 $ 1.51 Ending value (after expenses) $ 1,022.07 $ 1,018.35 $ 1,023.31 $ 1,023.31 † Expenses are equal to the fund’s annualized expense ratio of .55% for Class A, 1.30% for Class C, .30% for Class I and .30% for ClassY, multiplied by the average account value over the period, multiplied by 55/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY shares commenced operations on March 7, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six months period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period November 1, 2013 to April 30, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of .55% for Class A, 1.30% for Class C, .30% for Class I and .30% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 2 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Registered Investment Companies—98.5% Shares Value ($) Bonds and Notes—98.5% BNY Mellon Corporate Bond Fund, Cl. M 3,947,323 a 50,604,678 BNY Mellon Municipal Opportunities Fund, Cl. M 3,803,873 a 48,993,892 Dreyfus Floating Rate Income Fund, Cl. Y 2,414,426 a 30,494,198 Dreyfus High Yield Fund, Cl. I 6,314,744 a 43,256,001 TCW Emerging Markets Income Fund, Cl. I 845,878 7,198,426 Total Investments (cost $179,697,587) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 94.6 Mutual Funds: Foreign 3.9 † Based on net assets. See notes to financial statements. The Fund 3 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 7,198,619 7,198,426 Affiliated issuers 172,498,968 173,348,769 Cash 944,765 Receivable for shares of Common Stock subscribed 1,733,960 Prepaid expenses 97,224 Due from The Dreyfus Corporation and affiliates—Note 2(c) 15,919 Liabilities ($): Payable for shares of Common Stock redeemed 11,853 Accrued expenses 97,465 Net Assets ($) Composition of Net Assets ($): Paid-in capital 181,964,541 Accumulated undistributed investment income—net 415,172 Accumulated net realized gain (loss) on investments 424 Accumulated net unrealized appreciation (depreciation) on investments 849,608 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 25,246 25,218 25,252 183,154,029 Shares Outstanding 2,000 2,000 2,000 14,506,942 Net Asset Value Per Share ($) See notes to financial statements. 4 STATEMENT OF OPERATIONS From March 7, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 31,001 Affiliated issuers 445,062 Total Income Expenses: Registration fees 34,549 Professional fees 20,500 Prospectus and shareholders' reports 11,283 Directors' fees and expenses—Note 2(d) 1,156 Custodian fees—Note 2(c) 650 Shareholder servicing costs—Note 2(c) 39 Distribution fees—Note 2(b) 28 Miscellaneous 7,698 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (35,050 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments: Unaffiliated issuers 424 Affiliated issuers — Net Unrealized (Gain) Loss Net unrealized appreciation (depreciation) on investments: Unaffiliated issuers (193 ) Affiliated issuers 849,801 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 5 STATEMENT OF CHANGES IN NET ASSETS From March 7, 2014 (commencement of operations) to April 30, 2014 (Unaudited) Operations ($): Investment income—net 435,210 Net realized gain (loss) on investments 424 Net unrealized appreciation (depreciation) on investments 849,608 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class I (3 ) Class Y (20,035 ) Total Dividends ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 25,000 Class C 25,000 Class I 25,000 Class Y 182,747,558 Dividends reinvested: Class Y 824 Cost of shares redeemed: Class Y (858,841 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Undistributed investment income—net 415,172 6 Capital Share Transactions: Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold 14,575,183 Shares issued for dividends reinvested 66 Shares redeemed (68,307 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 7 FINANCIAL HIGHLIGHTS (Unaudited) The following table describes the performance for each share class for the period from March 7, 2014 (commencement of operations) to April 30, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment income—net a .05 .03 .05 .06 Net realized and unrealized gain (loss) on investments .07 .08 .08 .07 Total from Investment Operations .12 .11 .13 .13 Distributions: Dividends from investment income—net — — (.00 ) b (.00 ) b Net asset value, end of period 12.62 12.61 12.63 12.63 Total Return (%) c .96 d .88 d 1.05 .97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e,f 1.43 2.18 1.18 .56 Ratio of net expenses to average net assets e,f .55 1.30 .30 .30 Ratio of net investment income to average net assets e,f 2.42 1.67 2.67 3.20 Portfolio Turnover Rate c .46 .46 .46 .46 Net Assets, end of period ($ x 1,000) 25 25 25 183,154 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Exclusive of sales charge. e Annualized. f Amounts do not include the expenses of the underlying funds. See notes to financial statements. 8 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Yield Enhancement Strategy Fund (the “fund”) is a separate non-diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund, which commenced operations on March 7, 2014. The fund’s investment objective is to seek high current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser.The fund’s fiscal year end is October 31. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Class Y shares are offered at net asset value generally to institutional investors and bear no Distribution or Shareholder Services Plan fees. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. The Fund 9 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class A, Class C and Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 10 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 180,547,195 — — † See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 11 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Net Realized Company 3/7/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) BNY Mellon Corporate Bond Fund, Class M — 50,317,121 — — BNY Mellon Municipal Opportunities Fund, Class M — 48,518,301 — — Dreyfus Floating Rate Income Fund, Class Y — 30,472,890 — — Dreyfus High Yield Fund, Cl. I — 43,190,656 — — TOTAL — — — † Includes reinvested dividends/distributions. Affiliated Change in Net Investment Unrealized Value Net Dividends/ Company Appreciation ($) 4/30/2014 ($) Assets (%) Distributions ($) BNY Mellon Corporate Bond Fund, Class M 287,557 50,604,678 27.6 132,901 BNY Mellon Municipal Opportunities Fund, Class M 475,591 48,993,892 26.7 128,450 Dreyfus Floating Rate Income Fund, Class Y 21,308 30,494,198 16.7 5,437 Dreyfus High Yield Fund, Cl. I 65,345 43,256,001 23.6 178,274 TOTAL (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution 12 requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, there is no management fee paid to the Manager.The fund invests in other affiliated mutual funds advised by the Manager. All fees and expenses of the underlying funds are reflected in the underlying fund’s net asset value. The Manager has contractually agreed, from March 7, 2014 through March 1, 2015, to assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, acquired fund fees and expenses incurred by underlying funds, taxes, brokerage commissions and extraordinary expenses) exceed .30% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking amounted to $35,050 during the period ended April 30, 2014. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2014, Class C shares were charged $28 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, Class A and Class C shares were charged $10 and $9, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and 14 redemptions. During the period ended April 30, 2014, the fund was charged $20 for transfer agency services and $3 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2014, the fund was charged $650 pursuant to the custody agreement. During the period ended April 30, 2014, the fund was charged $1,706 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Distribution Plan fees $16, Shareholder Services Plan fees $10, custodian fees $650, Chief Compliance Officer fees $736 and transfer agency fees $20, which are offset against an expense reimbursement currently in effect in the amount of $17,351. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2014, amounted to $179,989,563 and $292,400, respectively. At April 30, 2014, accumulated net unrealized appreciation on investments was $849,608, consisting of $849,801 gross unrealized appreciation and $193 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 15 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 19-20, 2014, the Board considered the approval of the fund’s Management Agreement, pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the approval of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 16 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance.The Board discussed with Dreyfus representatives the portfolio management team and the investment strategies to be employed in the management of the fund’s assets, noting Dreyfus’ reputation and experience. The Board noted that the fund will not pay a management fee. Dreyfus representatives noted that Dreyfus has contractually agreed, until at least March 1, 2015, to assume the expenses of the fund so that annual direct fund operating expenses (excluding fees and expenses of the underlying funds, Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.30%. Analysis of Profitability and Economies of Scale.The Board considered potential benefits to Dreyfus from acting as investment adviser. Since the fund does not charge a management fee, the Board did not consider profitability or economies of scale. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the approval of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services to be provided by Dreyfus are adequate and appropriate. The Board concluded that since the fund had not yet commenced oper- ations, its performance could not be measured and was not a factor. The Board concluded that, since the fund does not charge a man- agement fee, profitability and economies of scale are not relevant. The Fund 17 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of other funds advised by Dreyfus. It should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years.The Board determined that approval of the Agreement was in the best interests of the fund and its shareholders. 18 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BNY Mellon Funds, Inc. By: /s/Bradley J. Skapyak Bradley J.
